OFFICE     OF THE      ATTORNEY     GENERAL      OF TEXAS
                                      AUSTIN




                                                         llllon of thlir do-
                                                 titn   ha8 bea   raa8lv8d.




           thOU&OOp       Of   th0 M&S       Of th0 6OUTitrJ ULd
           8holl provide fop aarpanmtion      to the county
           80atlnm4,0rth8roodfuad80f8nydamied
           dirtriot OF     authorize4      8UbdiV181CQ  in th.
           cOtUtt~, tOr    8UOh    -10-t         Of POsd 8quiprent.




i   L..-
                                                             655




dU8tiYbW88     Or th0 80    fxu woldablo vu
urb 1088 Or PPOdUOtiYBW88       Or 8g?iO?m~ti
OMp8    muer88~7    to th0 pUbli8 ~e~~ieJ,k
   mlui8m     to Wb   t& aaohlm
   tw      k mad. wallablo w x0               00~~   r0p
8UOh ptlrpoH8 UZtdW       VPittbZk      O~tlWt,   Ukd  th0
Count7 8hall ~8olve        141       8uah landovnon and
tupo-         s-P--t-,                  rwh \mifon     bo-
rir u ry        k  duud                    8ad proper,
rOS th,     OO-OJHFaOfA    Ut8&d         U&d 8WiaO8
FU&d~nd,&ll8WhO                      ration OP itmdr    to
th.Coaattokpaid           T      to the Road and B-o
tUIkd Or &I  cOt&YJ       Ud    fibI3i%UIX~ 4kY8d88iO#X-
~~m~~       U7  PFO~~&         rOF P48Ib?Bt8 rM!iIIi&&id-
                    ama- 0r th8 County at rush
8ktbd               8 Ud   in 8Wh a8OWIt8, a8 and
-     th. COUUty t&X@8 a?. oolleoted, a8 ry            k
lq r r ik br0ri0,   th8 ~a    or th0 0wp8~t       r0r
tk pPbtO8tiUSk Sr i&8          agdWt     Oolltimting ir-
mearumbh       in&a7   through roil ororion~ prs-
rldod tb8t tha Conl88ion8n'            court or nprs-
80atm        th0m0r    8hdi    m    g0 up0n th8 lrad
Or WU    OV4W     t0 kpr0YO,,    t8FP600B pFOtOOtB    OC
dit8h 8UOh hU4d Wtil l'O+@W8td t0 d0 80 in
rritln# b7 8wh W,J            u%d pr0tid.d f’twthe~,
that tha OarirrlOner8          aourt O?       nrenta*
tim   thOmOr      8hdU   BOt b0 ~0~0d      ne 0 d0 8UOh
bprovhg,       torraolng    pFotbotln8,     and bitah-
a    tie88     moh t%W&     8hau    dbtOmin0    that
8Wh   VOFk %8 Or 8~        pbli0    baruiit md    8cid
COwt    d.088     to do th0 VOrk.      AOt8 1931, 4m
Log.;   p* 81, oh. s3.a
                                                                                             656



RcanombleCharlm lLIbrth,taao                            3




wt         be reooired fram the         land ounew and                   lF 8 under
VrittUl     00lltF88t, PpOn        8a r@tabl8               UZLiiOZW bar 8, iOr
                                                                   krpy
thb    00.OpOPatiOJk  UkUdd           Uhd  8WVlW8
                                                WidOlWd,    8U6h Om
pea8atio8         to   b8  id into the Road a Bridge tuud 0r tha
bOUU~,          Uhd 80tt f& Ug l 878tU   iOF -#It8       ti  8uoh
land oYn*n u&4 tupapn.
            ~b?thOabOvO        8khhO   the 0~88~Oaw8'      OOUFt
or  X'O~l'O8OXhaktiVO th0n0r   l8 not rOqU%rOd  to do th0 VOrk
Or pnY8ntb#      8Oi1  lPO8iOU, UIhl.88 raid OOWt lh & 8t0 do
8Oe

             underxi  thb  atroum8tanaor pnrenka        to the OQ-
ri8810n~8’  00wt,th0       aourt8bmld   rhd      thdbullding    0r
a lab or pond,        U80 Or thb XV&d 8qoiEMIIt       Or th, OOWtY~
VOad  pFOV&    801bl[ l~08iOa Or OgriOUuU*il       ud   0th~  h%d8J
mad thefindlas ah.ouldfUrthor                     k     uada,   that   no duand         or
8wh lq ti~Uttfor thb 8OrViaO                      Or build-        and    thm UpkO8p
Or oOV5t7         ?Ordr     VU inlmAwJ                 Mid 8Ugh iinbing8       VOLW
Ont@XWd UpOn t]u            miXaUtO    or   th8       aOUt,  it iR OW        0pbiM
that         a aOntFaOt     rOF
                     th0 \I80 Or th0 Uohln8~    rOF the COa-
8tl'UOtiOD Or          a l&CO rhidh-pl'OtrOt8
                                      8wh 1Mld8  WiWt     OFO-
8fOl¶ Or 8Oil vould k PFOpOP.    or OOW81p   th@ p~O~~i01k8
Or 8eatiOM   3 8nd 4 Or AFti     2372a, 8UpXm# a8 t0 OUpa-
ration,         oootraatr     la rrlting,     lto.,         8hould k     f’ullf   ut.
                  Xn ooktwotien     With thi8 OpiaiOn             it   voold   8ea
thottbto              mou         or  8Oif lX’O81Oli idoat*                thb war-
                %b    lam% w the lotlon or vat8r.                      It 18 not at
3    z%vable               mt &pop 8iad               OOAditioM        aotild  Ui8t
vhen    w      0oDutmotion        0r aTak 0 orpond              aould n8Pltin
pPOV8liting8Oil       ll'O81OIkr xr thi8 OoPditiOZh 8Ii8t8, UAd
w    ri#?d$Zb# Or hut          k, t&t      OrrOOt i8 tie          b7 tbb OOn%8-
8%OlhOP8' WUFt,       it    i.8 OUF    09iaion      that    8UOh     a 8ittUtiOll
O-8    If&thin    t)u    bPOd     telu        Or tk      8ktUt8.
                                                                      657


Ronwablo    IaBFler lt.lutla,t~o          4


            Bu raet    that   liV*8tOOk   OF   hhmbitantr,    iaai-
dOJitan7, Bi&ht UU th* VatW     80 %RpOWd&              Yattld not,
inOWOplni~,ti~F8Uoha           8itUAtion,JWOV.ibd            th8t
thopurpO8.   or the OFi&I&   eon8tluotlonaadBalntenana~
0r suah paa4   OF lee 8erve8 a8 a pmmotica              or kad8
~kut8Oi&W'O8iOW